Citation Nr: 1703841	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-40 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from November 1, 2009, to July 30, 2012, for patellofemoral syndrome and reflex sympathetic dystrophy of the right knee, to include on an extraschedular basis. 

2.  Entitlement to an evaluation in excess of 20 percent from November 1, 2009, to July 30, 2012, for patellofemoral syndrome and reflex sympathetic dystrophy of the left knee, to include on an extraschedular basis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for degenerative joint disease of the cervical spine. 

5.  Entitlement to service connection for post traumatic residual discogenic radicular pain and paresthesia of the left upper extremity.

6.  Entitlement to service connection for post traumatic residual discogenic radicular pain and paresthesia of the right upper extremity.

7.  Entitlement to service connection for traumatic brain injury (TBI). 

8.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for low back pain. 

9.  Entitlement to an evaluation in excess of 30 percent for migraine headaches. 

10.  Entitlement to an evaluation in excess of 40 percent for epilepsy focal seizure disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother 


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009, December 2015, and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

In December 2014, the Board denied evaluations in excess of 20 percent for patellofemoral syndrome and reflex sympathetic dystrophy of the left and right knees from November 1, 2009, to July 30, 2012.  The Board also remanded the issues of entitlement to an evaluation in excess of 40 percent for complex regional pain syndrome from July 30, 2012, and entitlement to a total evaluation based on individual unemployability due to the service-connected disabilities (TDIU).

The Veteran appealed the Board's December 2014 denial of evaluations in excess of 20 percent for patellofemoral syndrome and reflex sympathetic dystrophy of the left and right knees from November 1, 2009, to July 30, 2012, to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court issued a Memorandum Decision, which vacated and remanded the December 2014 Board denial.  The issues of entitlement to an evaluation in excess of 40 percent for complex regional pain syndrome from July 30, 2012, and entitlement to a TDIU are still undergoing additional evidentiary development at the Agency of Original Jurisdiction (AOJ).  Therefore, they are presently not before the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a December 2015 rating decision, the AOJ denied the following issues: entitlement to service connection for degenerative joint disease of the cervical spine, post traumatic residual discogenic radicular pain and paresthesia of the left upper extremity, post traumatic residual discogenic radicular pain and paresthesia of the right upper extremity, and TBI; whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for low back pain; entitlement to an evaluation in excess of 30 percent for migraine headaches; and, entitlement to an evaluation in excess of 40 percent for epilepsy focal seizure disorder.  In an April 2016 rating decision, the AOJ denied the issue of entitlement to service connection for PTSD.  In August 2016, the Veteran submitted Notices of Disagreement with these decisions.  No Statement of the Case (SOC) has been issued regarding these claims; accordingly, an SOC must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

With regard to the issues of entitlement to evaluations in excess of 20 percent for patellofemoral syndrome and reflex sympathetic dystrophy of the left and right knees from November 1, 2009, to July 30, 2012, the Veteran contends that her disabilities warrant extraschedular consideration.  Specifically, she contends that the combined effect of her bilateral knee disability and epilepsy create a disability picture requiring referral for extraschedular consideration.  Additionally, the Board finds that adjudication of these issues prior to the development regarding the issue of entitlement to a TDIU would be premature as this development may impact the Veteran's claims for increased evaluations for her bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should furnish the Veteran a SOC as to the following issues:  entitlement to service connection for degenerative joint disease of the cervical spine; post traumatic residual discogenic radicular pain and paresthesia of the left upper extremity; post traumatic residual discogenic radicular pain and paresthesia of the right upper extremity; TBI; and, PTSD; whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for low back pain; entitlement to an evaluation in excess of 30 percent for migraine headaches; and, entitlement to an evaluation in excess of 40 percent for epilepsy focal seizure disorder.  Only if the Veteran perfects a timely appeal as to these claims by filing a Substantive Appeal should these matters be returned to the Board for the purpose of appellate disposition.

2.  Refer the Veteran's claims for entitlement to evaluations in excess of 20 percent for patellofemoral syndrome and reflex sympathetic dystrophy of the left and right knees from November 1, 2009, to July 30, 2012, to the Director of Compensation Service for extraschedular consideration in accordance with 38 C.F.R. § 3.321(b).  This referral should include a full statement regarding the combined effect of the Veteran's service-connected bilateral knee disabilities and epilepsy.

3.  After completion of the above development, readjudicate the claims.  If any determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental SOC (SSOC) and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R.
§ 20.1100(b) (2016).




